Citation Nr: 1519441	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-03 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent, for the period prior to March 13, 2012 for lumbosacral spine degenerative joint disease with stenosis.

2.  Entitlement to an evaluation in excess of 40 percent, beginning from June 1, 2012 for lumbosacral spine degenerative joint disease with stenosis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to May 1991 and from June 1991 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  The Veteran specifically applied for TDIU in October 2014, and the issue of TDIU was adjudicated in the January 2013 rating decision on appeal.  Pursuant to Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2014).

The Veteran in October 2014 the Veteran submitted an Application for Increased Compensation Based on Unemployability.  In response the RO scheduled a Disability Benefits Questionnaire (DBQ) for the Veteran's back disability.  The compensation and pension exam inquiry was made on March 17, 2015.  The examiner was requested to review the severity of the Veteran's lumbosacral joint disease with stenosis, and to comment on the functional impairment caused solely by the Veteran's lumbar spine disability.  In a submission received in April 2015, the Veteran averred that he is unable to work due to the combined impact of his service-connected disabilities.  

VA is not obligated to obtain a medical opinion addressing the combined effects of all service-connected disabilities on a veteran's ability to work.  See Floore v. Shinseki, 26 Vet.App. 376, 381 (2013).  However, in this case, the Veteran's combined effects of his service-connected lumbar spine disability, and his posttraumatic stress disorder order (PTSD) may render him unemployable.  The evidence of record shows that the Veteran's PTSD symptomology creates deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and that the Veteran has substantial pain to his back.  The Board therefore finds that a VA examination and medical opinion must be obtained addressing the cumulative effect of the Veteran's service-connected disabilities on his ability to work.  Floore, (the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). See Johnson v. McDonald, 762 F.3d 1362 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA records from all VA facilities pertaining to any relevant treatment the Veteran received dated since July 2012.   All efforts to obtain VA records should be fully documented.  The VA facility must provide a negative response if records are not available, and notice to the Veteran of inability to obtain these records must comply with 38 C.F.R. § 3.159(e).


2.  The AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of treatment records from any private provider the Veteran has received care from.  After the Veteran has signed the appropriate release, the records should be obtained.  All attempts to procure the treatment records should be documented in the claims file. If the AMC/RO cannot obtain the records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  In addition to the examination development already requested by the RO in March 2015, The AMC/RO should schedule a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report. 

The examiner should discuss the combined effects of the Veteran's service-connected disabilities (lumbar spine disability, PTSD, tinnitus, and hearing loss) on his occupational functioning.  In particular, the examiner should comment on the Veteran's ability to function in an occupational environment (both physical and sedentary) and describe functional limitations caused only by his service-connected disabilities.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or any impairment caused by his nonservice-connected disabilities.

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  The rationale for any opinion offered should be provided.

4.  Thereafter, readjudicate the Veteran's claim for an increased evaluation for his lumbar spine, and application for TDIU.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014). 


